Citation Nr: 1803213	
Decision Date: 01/18/18    Archive Date: 01/29/18

DOCKET NO.  14-16 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for an appendix tumor, to include as secondary to exposure to herbicides.

2. Entitlement to service connection for elan valve, to include as secondary to exposure to herbicides.

3. Entitlement to service connection for small intestines tumor, to include as secondary to exposure to herbicides.

4. Entitlement to service connection for right hemi-colectomy of cecal mass, claimed as colon tumor, to include as secondary to exposure to herbicides.

5. Entitlement to service connection for prostate cancer, to include as secondary to exposure to herbicides.

6. Entitlement to a total disability rating based on individual unemployability (TDIU) prior to January 30, 2014.

7. Entitlement to a temporary total evaluation for convalescence under paragraph 30 due to colon surgery.

8. Entitlement to a temporary total evaluation for convalescence under paragraph 30 due to radical prostatectomy.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran had active service from September 1978 to January 1985.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran appeared via videoconferencing equipment and provided testimony before the undersigned Veterans Law Judge (VLJ) in May 2017.  A transcript of the hearing has been associated with the claims file.

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

During the Veteran's hearing before the Board, he testified that he was exposed to herbicides while he was stationed in Korea and that his appendix tumor, elan valve, small intestines tumor, right hemi-colectomy of cecal mass, and prostate cancer disabilities are secondary to this exposure.  He indicated that drums of herbicides had been buried on the military base and that while he was stationed there, the drums were being dug up and moved.  He believes he was exposed to herbicides, to include via water contamination.  There is a presumption of herbicide exposure for veterans who served in certain units in Korea between April 1, 1968 and August 31, 1971.  However, the Veteran's service was from February 1980 to March 1982.  VA's Adjudication Procedure Manual, M21-1, IV.ii.1.H.4.c provides that when a Veteran claims exposure to herbicides in Korea and his service was not between April 1, 1968 and August 31, 1971 or he did not serve in a unit or entity listed in M21-1, Part IV, Subpart ii, 1.H.4.b, then VA must undertake additional development, to include submitting a request to the U.S. Army Joint Services Records Research Center (JSRRC), to verify exposure to herbicides.  Accordingly, a remand is required for additional development to determine whether the Veteran was exposed to herbicides while stationed in Korea.

Regarding the claims for temporary total evaluations and an earlier effective date for a TDIU, the Board notes that these claims are inextricably intertwined with the service connection claims remanded herein as the outcome of these claims depend on the outcome of the service connection claims remanded herein.  Therefore, the claims for a temporary total evaluation for convalescence under paragraph 30 due to colon surgery and radical prostatectomy and claim for an earlier effective date for a TDIU are remanded pending the development ordered herein.
Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the electronic claims file updated VA treatment records, if any.

2.  Pursuant to VA's Adjudication Procedure Manual, take appropriate steps to determine whether the Veteran may have been exposed to herbicides during his active service in Korea.  Documented evidence as to what steps were taken must be set forth in the claims file.

3.  Undertake any development necessary as a result of the actions above. 

4.  Then, readjudicate the Veteran's claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.  Allow an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




